Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/426230, filed on 5/30/2019 in which claims1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, and 11 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 8/25/2020 have been considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on Taiwan patent application107132757 filed on 9/18/2018 is acknowledged by the examiner.
IDS
References cited in the IDS filed on 5/30/2019, 1/23/2020 have been considered by the examiner.
Allowable Subject Matter
Claims 2, 6-10, 12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Circello et al. (US 2014/0281137 A1) hereinafter Circello.
As to claim 1, Circello teaches Aa data-processing device (see Fig. 1 device 10), comprising: 
a flash memory (see Fig. 2, flash memory 22 and para. [0033]); 
a computation unit (see data processor core 21 in para. [0026] and Fig. 2, 21); and 
a flash-memory controller (see controller 23 in Figs 2 and 5 and para. [0035]), electrically connected to the computation unit, and configured to control access to the see para. [0035] “flash controller 23 that includes an access validation module 110, and registers labeled BASE_ADDR_MEM, SIZE_MEM, MCTL_XOCM, MCTL_SO, and MCTL_AL. The register labeled BASE_ADDR_MEM stores a base address having a value referred to as "[BA]" that indicates where in memory space the flash memory array 24 resides. The register labeled SIZE_MEM indicates the size of the flash memory to be partitioned. For purposes of discussion, it is presumed that all of the flash memory array 24 array is to be partitioned by the register set illustrated at FIG. 5”); wherein the flash-memory controller allocates a first execute-only memory (XOM) setting and a second XOM setting in a first memory bank and a second memory bank of the flash memory, respectively (see para. [0036] “The register labeled MCTL_XOCM stores information indicating whether each particular one of the 64 equal-sized segments of flash memory array 24 is configured as XOCM or as nXOCM. The register labeled MCTL_SO stores information indicating whether each particular one of the 64 segments of flash memory array 24 is configured as a supervisor memory, which is selectively accessible by supervisor requests but not by user requests, or is configured as user memory that is accessible by both supervisor and user requests. The register labeled MCTL_AL stores information indicating whether attribute information stored at registers MCTL_XOCM and MCTL_SO that corresponds to attributes of each particular one of the 64 segments of flash memory array 24 is locked or unlocked, wherein a segment that is identified as having its attributes locked at register MCTL_AL cannot have its corresponding attribute information modified at registers MCTL_XOCM and MCTL_SO.”); wherein the flash-memory controller allocates one or more XOM spaces in the flash memory according to the first XOM setting or the second XOM setting (see para. [0036] “The register labeled MCTL_XOCM stores information indicating whether each particular one of the 64 equal-sized segments of flash memory array 24 is configured as XOCM or as nXOCM.”). 
Claim 11 includes similar limitations as claim 1 and thus is rejected under the same rationale as claim 1.
As to claim 3, in view of claim 1, Circello teaches wherein the first XOM setting and the second XOM setting is unable to be modified when the data-processing device is operating (see para. [0039] “Register MCTL_SO can be implemented in a similar manner as register MCTL_XOCM to partition the 1 kB segments of array 24 into supervisor and user memory space. MCTL_AL can also be implemented in a similar manner as register MCTL_XOCM to indicate whether the attributes of each 1 kB memory segment as indicated in register MCTL_XOCM and MCTL_AL are locked (unmodifiable) or unlocked (modifiable). For example, by setting bits MCTL_AL[08-05] to a locked indicator, presumed to be a logic one, it is not possible for the bits MCTL_XOCM[08-05] or the bits MCTL_SO[08-05] to be modified by supervisor or user access requests. This prevents the XOCM space of FIG. 6 from being changed to nXOCM space”). 
Claim 13 includes similar limitations as claim 3 and thus is rejected under the same rationale as claim 3.
As to claim 4, in view of claim 1, Circello teaches wherein the computation unit determines, according to a specific command-type address, a specific data address, and a designated address of an in-system programming (ISP) command, whether the ISP command is a valid XOM page-erase command (see para. [0050]-[0055]). 
Claim 14 includes similar limitations as claim 4 and thus is rejected under the same rationale as claim 4.
As to claim 5, in view of claim 4, Circello teaches wherein in response to the computation unit determining that the ISP command is the valid XOM page-erase command (e.g., valid access request to a flash memory page), the flash-memory controller initializes and executes a state machine (e.g., execution of the access is allowed; see para. [0050]-[0055]). 
Claim 15 includes similar limitations as claim 5 and thus is rejected under the same rationale as claim 5.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/PRIMARY Examiner, Art Unit 2497